Citation Nr: 1760127	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  08-10 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for PTSD.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and later rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board previously remanded these matters in February 2011 and July 2017.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  The Veteran's wife was present as a witness.  A transcript of the hearing is of record.

The Board finds there has been substantial compliance with its July 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 


FINDINGS OF FACT

1. Throughout the period of this claim, the Veteran's PTSD has not been manifest by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.

2. The probative evidence of record indicates the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2. The criteria for TDIU are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran claims entitlement to an increased disability rating for his service-connected PTSD, which he asserts is more severe than the 50 percent rating assigned.

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating for PTSD contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

Finally, a 100 percent disability rating is warranted for PTSD resulting in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 31 - 40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  Current mental health evaluations no longer use the GAF as an assessment of functioning.  Compare Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) with Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5); see also 38 C.F.R. § 4.125 (2017).

The Veteran was afforded VA examinations in February 2009, July 2010, and December 2014.  Overall, these examinations show a finding for no more than a 50 percent disability rating.  Specifically, the Veteran exhibited symptoms of trouble sleeping, hypervigilance, avoidance, nightmares, depression, occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, anxiety, panic attacks, memory loss, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  There were no reports of suicidal or homicidal ideation.  Moreover, the July 2010 VA examiner noted that the Veteran's PTSD symptoms had improved, and the December 2014 VA examiner found that the Veteran's symptoms were under control.  There were also no notes of obsessive or ritualistic behavior and his depression was related to his retirement.  The Veteran was found to be married for over 40 years with a good family relationship and participation in his church.  The Veteran was assigned GAF scores ranging from 55 to 68.

In addition, VA treatment records ranging from July 2009 to July 2017 showed symptoms that did not warrant a disability rating higher than 50 percent.  Specifically, the Veteran denied anger outbursts, crying spells, panic attacks, suicidal or homicidal ideation, mania or psychosis.  The Veteran reported no new or unusual nightmares or flashbacks and stated that the ones he had were manageable.  There was no paranoia or delusions and he slept 6 to 7 hours per night.  In addition, the Veteran stated that his PTSD symptoms were controlled by his medication and he found psychotherapy helpful.  His mood overall was positive and optimistic and he looked forward to leisure activities such as fishing.

The Board also did a thorough review of the Veteran's submissions from his private treatment.  In a December 2008 private treatment note, there were no indications of psychotic distortions, the Veteran denied suicidal ideations and he was involved with his church.  There was some depressed mood, but overall, the Veteran was assigned a GAF score of 58.  A June 2010 letter from the Veteran's social worker reported that the Veteran had thought about suicide and that he worried about his anger and his ability to control it.  The social worker found that he suffered from flashbacks, nightmares, anxiety and panic attacks, depression, anxiety, isolation, avoidance behaviors, exaggerated startle response, guilt, intrusive thoughts, loss of motivation, mistrust, communication problems, anger and sleep disturbances.  A May 2011 private treatment note assigned the Veteran a GAF score of 48 and found the Veteran suffered from auditory hallucinations due to his depression and that his symptoms of anxiety, depression, and PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran denied symptoms related to mania or psychosis.  In a November 2013 private treatment note, the Veteran was assigned a GAF score of 43 and the Veteran was described as having a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and obsessional rituals.  However, the private psychologist also found that the Veteran had significant symptom overlap between his depression, anxiety and PTSD.

The Board notes that the Veteran reported hallucinations sometimes in his July 2010 VA examination.  In addition, the Board also notes that the Veteran described anxiety attacks, hallucinations, trouble sleeping, and hypervigilance at his November 2013 Board hearing.  Further, the Board recognizes that the Veteran's private physician's assigned GAF scores ranging from 43 to 58.  However, the overwhelming evidence shows that the Veteran's symptoms are well controlled.  In addition, the Veteran asserted on numerous occasions that he felt stable and able to manage his PTSD symptoms.  Again, the Board takes note of the Veteran's private medical records which note suicidal ideation and hallucinations, as well as the Veteran's statements at his hearing regarding hallucinations.  Nonetheless, the Board finds that the Veteran's VA treatment records and VA examinations are more probative as they showed that the Veteran's symptoms were under control and the Veteran admitted that his symptoms were manageable.  The Veteran has been married for over 40 years and was able to maintain a job for over 30 years before retiring.  In addition, the VA examinations suggested symptoms getting better at one point and that any symptoms were no more than mild to moderate.

Accordingly, the Board finds that a rating in excess of 50 percent is not warranted for any period of time covered by the appeal.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the Veteran's claim for a disability rating in excess of 50 percent for his service-connected PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III.	TDIU

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  Specifically, the Veteran states in a June 2009 Form 21-8940 that TDIU is due to his service-connected PTSD and diabetes.  However, the Board will consider all service-connected disabilities with his TDIU claim.

The Board may assign a TDIU in the first instance provided that certain schedular disability ratings requirements, such as a combined disability rating of 70 percent with at least one disability rating as 40 percent rating, are met.  See 38 C.F.R. § 4.16 (a); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board may not assign a TDIU in the first instance when the schedular requirements of 38 C.F.R. § 4.16 (a) are not met).

The Veteran is presently in receipt of service connection for PTSD, rated as 50 percent disabling, diabetic nephropathy associated with diabetes mellitus type II, rated as 30 percent disabling, ischemic heart disease, rated as 30 percent disabling, diabetes mellitus type II, rated as 20 percent disabling, diabetic peripheral neuropathy, right lower extremity associated with diabetes mellitus type II, rated as 10 percent disabling, diabetic peripheral neuropathy, left lower extremity associated with diabetes mellitus type II, rated as 10 percent disabling, erectile dysfunction associated with diabetes mellitus type II, rated as noncompensable, and gastroesophageal reflux disease (GERD), claimed as peptic ulcer, secondary to diabetes mellitus type II associated with diabetes mellitus type II, rated as noncompensable.  The Veteran's combined disability rating is 90 percent.  Thus, the preliminary schedular rating requirements for a TDIU are met.  38 C.F.R. § 4.16 (a).

Although the Veteran meets the percentage requirements set forth in section 4.16(a) for consideration of TDIU, the Board finds that the evidence establishes that his service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation during the pendency of the claim.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities.  38 C.F.R. § 4.16 (a).  Factors to be considered are a Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

The Veteran is currently retired.  The evidence of record indicates that the Veteran completed high school.  The Veteran was last employed as a mechanic in May 2009.

In a May 2010 diabetes VA examination, the examiner stated that the Veteran retired in May 2009 due to eligibility by age or duration of work.  The examiner said that based on a review of the records, history and exam, the Veteran's diabetes would not limit his ability to perform physical or sedentary employment.

In a July 2010 PTSD VA examination, the examiner stated that the Veteran worked full time without job-related difficulty for 37 years and conceivably could have continued to do so if he had not exercised his option to retire.  The examiner stated that the Veteran retired due to age and duration and was not having any difficulties at work prior to retirement.  In addition, the Veteran said that he was happy with his decision to retire and did not intend to seek further employment.

In April 2011, the Veteran was afforded a VA examination for his claim.  The examiner found that the Veteran's diabetes had no effect on functionality in the Veteran's usual occupation or usual daily activities.  

In November 2013, the Veteran testified at his Board hearing that he had trouble being around people.  He stated that he had to resign as a deacon at his church because of that.  He said that the last time he was employed was in 2009 at which point he retired early because he wanted to get away from his coworkers.  

In November 2013, the Veteran's private psychologist submitted a letter regarding the Veteran's employability.  The private psychologist stated that the Veteran was unemployable due to his medical and psychiatric issues.  Specifically, the private psychologist described how the Veteran had diabetes, heart problems, low blood pressure, migraine headaches, arthritis and he did not sleep well which led to chronic fatigue and lack of energy.  Additionally, his symptoms of PTSD interfered with his life and his functioning.  Anxiety, depression and panic attacks were also issues that would cause him to have difficulty in a work setting.  The private psychologist said that the Veteran chose to retire early and this was a further indication that he believed he would be better served by retiring rather than continuing to be employed.

In a December 2014 diabetes VA examination, the examiner opined that the Veteran's diabetes mellitus (and complications of diabetes mellitus if present) did not impact the Veteran's ability to work.  The examiner also stated that the Veteran's diabetic peripheral neuropathy did not impact the Veteran's ability to work.  In a December 2014 kidney conditions VA examination, the examiner opined that the Veteran's kidney condition, including neoplasms, did not impact his ability to work.  In a December 2014 heart conditions VA examination, the examiner opined that the Veteran's heart condition did not impact his ability to work.  In a December 2014 stomach and duodenal VA examination, the examiner opined that the Veteran's stomach or duodenum conditions did not impact his ability to work.  In a December 2014 male reproductive system conditions VA examination, the examiner opined that the Veteran's male reproductive system condition, including neoplasms, did not impact his ability to work.    

In February 2017, the Veteran submitted a letter regarding his claim.  The Veteran stated that he retired early due to his PTSD because he was having issues at work with authority.  He was also missing days of work because of the stress he believed his PTSD induced.  Since his retirement, the Veteran asserted that he continues having problems with stress and that he has since resigned from positions in his local church.  Further, he did not believe that he could be interviewed for a job or work in a controlled place of employment.  

The Board has carefully considered the Veteran's statements regarding the effects of his disabilities on his employability.  Although the Veteran experiences an inability to be around other people and discomfort as a result of his disabilities, repeated VA examinations have indicated that he is not precluded from obtaining or maintaining substantially gainful employment.  The Board has assigned these examination reports great probative value as they were based on an examination of the Veteran and a review of the pertinent evidence of record.  In addition, the examiners addressed the question of employability directly and their opinions are consistent.

In this regard, it is important for the Veteran to understand that a 90 percent evaluation will cause the Veteran many problems (this is not in dispute).  The critical question is whether this would cause the Veteran to be unable to work, notwithstanding his age or other nonservice connected problems.

For the foregoing reasons, the Board concludes that a preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107 (b).



ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


